WILBUR C. KING and JERRY W. CARTER, Commissioners.
On the complaint of a competing carrier, the commission issued a citation against Alterman Transport Lines, Inc. the holder of common carrier certificate # 353, charging the certificate holder with transporting for compensation by motor vehicle certain shipments of sugar from Green Brothers, Miami, to Minute Maid Corporation, Leesburg, without lawful authority.
*38A hearing was held as a result of the issuance of the citation and testimony was adduced to the effect that the sugar was transported in temperature-controlled equipment; that the carrier considered sugar to be a packing house product and that certificate # 353 authorized its transportation under temperature control as a packing house product. There was also testimony to the effect that it was desirable from the standpoint of the packing house that such sugar be transported under temperature control. The commission entered an order holding that the evidence was insufficient upon which to make a finding as to whether sugar is a packing house product requiring transportation in temperature-controlled equipment. In the order the commission gave notice that a subsequent hearing would be held in the matter.
Prior to the holding of a further hearing, the respondent, through its attorney, notified the commission that it did not care to further contest the matter and that it no longer contended that it had authority to transport sugar. The respondent further advised that it had, in fact, filed with the commission an application for authority to transport under an extension of its certificate # 353 foodstuffs, etc., including sugar. The application referred to was processed under docket # 4591-CCT and sought authority to transport freight consisting of food, foodstuffs, food products, and foodstuff materials, including sugar irrespective of its use and irrespective of whether or not the same requires temperature-controlled equipment.
As a result of the foregoing notice from respondent, the commission canceled all further hearings in this matter and took it under consideration on the basis of the record already made.
Before the citation was issued in this proceeding, the respondent was advised by the director of the commission’s transportation department that certificate # 353 did not authorize the transportation of sugar. Whereupon, respondent immediately ceased such transportation, but appeared in response to the subsequent citation and urged that such authority was contained in its certificate. As we have pointed out, respondent subsequently withdrew from that position and applied for appropriate authority to transport sugar. At the hearing respondent admitted the alleged transportation but, as we have said, urged that it had the authority.
From the evidence adduced in this proceeding, the commission finds that certificate #353 heretofore issued to Alterman Transport Lines, Inc. does not embrace therein any authority, direct or implied, for the transportation of sugar. Respondent transported *39the commodity in question without authority and in violation of its certificate and the governing statutes of the state of Florida. The record, however, strongly indicates that there was no willful violation — but rather a misinterpretation of respondent’s operating rights. Under the circumstances, we feel that no penalty should be assessed for the violation.
Respondent and all other carriers should make every effort to be certain they are not violating their operating rights. In most instances where there is any question the matter can be resolved without too much trouble and inconvenience by requesting advice from the commission before proceeding.
The citation is accordingly dismissed.